Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 14,
2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00290-CV


                       ROLLING DOUGH, LTD., Appellant

                                        V.

                     222 STARR ASSOCIATES, LLC, Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-06603


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed on March 21, 2022. On June 8,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.